Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SENTINEL GROUP FUNDS, INC. ARTICLES OF AMENDMENT Sentinel Group Funds, Inc., a Maryland corporation (Corporation), hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST: The charter of the Corporation is hereby amended to change the name of the series of shares of Common Stock, par value $.01 per share (Common Stock), of the Corporation classified and designated as Sentinel Responsible Investing (SRI) Core Opportunities Fund to Sentinel Sustainable Core Opportunities Fund. SECOND: The charter of the Corporation is hereby further amended to change the name of the series of shares of Common Stock classified and designated as Sentinel Responsible Investing (SRI) Emerging Companies Fund to Sentinel Sustainable Emerging Companies Fund. THIRD: The amendments set forth in these Articles of Amendment were approved by at least a majority of the entire Board of Directors and are limited to changes expressly permitted by Section 2-605 of the Maryland General Corporation Law without action by the stockholders. FOURTH: The undersigned Vice President of the Corporation acknowledges these Articles of Amendment to be the corporate act of the Corporation and, as to all matters or facts required to be verified under oath, the undersigned Vice President acknowledges that, to the best of his knowledge, information and belief, these matters and facts are true in all material respects and that this statement is made under the penalties for perjury. IN WITNESS WHEREOF, the Corporation has caused these Articles of Amendment to be executed in its name and on its behalf by its Vice President and attested by its Secretary this 25 th day of March, 2008. ATTEST: SENTINEL GROUP FUNDS, INC. /s/ Lindsay E. Staples By: /s/ Thomas P. Malone Lindsay E.Staples Thomas P. Malone Assistant Secretary Vice President and Treasurer
